Name: Council Regulation (ECSC, EEC, Euratom) No 2176/88 of 18 July 1988 adjusting the weightings applicable in third countries
 Type: Regulation
 Subject Matter: labour market;  cooperation policy;  economic analysis;  personnel management and staff remuneration;  EU institutions and European civil service
 Date Published: nan

 No L 191 /4 Official Journal of the European Communities 22. 7 . 88 COUNCIL REGULATION (ECSC, EEC, EURATOM) No 2176/88 of 18 July 1988 adjusting the weightings applicable in third countries THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing a Single Council and a Single Commission of the European Communities, Having regard to the Staff Regulations of Officials and the Conditions of Employment of Other Servants of the European Communities laid down by Regulation (EEC, Euratom, ECSC) No 259/68 ('), as last amended by Regulation (Euratom, ECSC, EEC) No 3784/87 (2), and in particular Article 13 of Annex X thereto, Having regard to the proposal from the Commission, Whereas the first adjustment to the weightings laid down by Regulation (ECSC, EEC, Euratom) No 2175/88 (J) to take account of changes in the cost of living should take effect from 1 January 1988, HAS ADOPTED THIS REGULATION : Article 1 With effect from 1 January 1988 the weightings to be applied to remuneration payable in the country of employment shall be as laid down in the Annex to this Regulation . The exchange rates for payment of such remuneration shall be those used for implementation of the budget of the European Communities during the month preceding the date mentioned in the first paragraph . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 July 1988 . For the Council The President Y. POTTAKIS (') OJ No L 56, 4. 3 . 1968, p. 1 . (*) OJ No L 356, 18 . 12. 1987, p. 1 . (3) See page 1 of this Official Journal . 22. 7. 88 Official Journal of the European Communities No L 191 /5 ANNEX Weightings applicable with effect from 1 January 1988 Country of employment Weighting Algeria 121,58 Angola 86,66 Antigua 80,76 Australia 77,86 Austria 113,77 Bahamas 91,82 Bangladesh 43,50 Barbados 82,29 Belize 75,28 Benin 92,10 Botswana - 54,66 Brazil 60,52 Burkina Faso 86,99 Burundi 92,11 Cameroon 105,26 Canada 74,36 Cape Verde 88,56 Central African Republic 138,40 Chad 139,70 Chile 43,61 China 50,67 Comoros 127,13 Congo 119,60 Costa Rica 57,52 C6te d'lvoire 125,13 Djibouti 143,75 Egypt 44,60 ¢ Equatorial Guinea 111,25 Ethiopia 67,78 Fiji 46,90 Gabon 144,21 Gambia 64,09 Ghana 44,79 Grenada 77,77 Guinea 41,06 Guinea Bissau 81,82 Guyana 35,57 Haiti 71,95 India 38,08 Indonesia 57,27 Israel 79,50 Jamaica 63,30 Japan 157,62 Jordan 78,62 Kenya 56,08 Lebanon 23,44 Country of employment Weighting Lesotho 54,38 Liberia 73,70 Madagascar 38,03 Malawi 59,94 Mali 96,81 Mauritania 112,41 Mauritius 53,06 Mexico 39,93 Morocco 68,24 Mozambique 25,68 Netherlands Antilles 94,78 Niger 109,48 Nigeria 69,07 Norway 130,72 Pakistan 40,25 Papua New Guinea 84,33 Rwanda 106,19 Samoa 60,28 Sao Tome (') Senegal 112,86 Seychelles 156,39 Sierra Leone 94,58 Solomon Islands 68,72 Somalia 55,06 Sudan 57,64 Suriname 155,20 Swaziland 46,33 Switzerland 142,52 Syria 221,46 Tanzania 38,26 Thailand 50,40 Togo 103,49 Tonga 77,11 Trinidad and Tobago 75,69 Tunisia 51,39 Turkey 39,56 Uganda 86,27 United States 80,65 Vanuatu 81,40 Venezuela 25,03 Yugoslavia 33,58 Zaire 113,67 Zambia 47,44 - Zimbabwe 54,63 (') Figure not available.